\(o(o\'M
                                           ELECTRONIC RECORD

                                                                              Ct l-Aggravated Kidnapping; Ct 2-
                                                                              Aggravated Robbery; Ct 3-Evading Arrest or
COA #       10-13-00394-CR                                     OFFENSE:       Detention w/a prior

            Marco Polo Medina-Gonzalez v. The State
STYLE:      of Tex;as                                          COUNTY:        McLennan


TRIAL COURT:                 54th District Court                                                         MOTION

TRIAL COURTS:                2012-2077-C2                        FOR REHEARING IS:

TRIAL COURT JU DGE:          Hon. Matt Johnson                   DATE:

DISPOSITION:            AFFIRMED                                 JUDGE:




DATE:          NOVEMBER 20, 2014

JUSTICE:       CHIEF JUSTICE GRAY        PC            S   X

PUBLISH:                                 DNP:      X



CLK RECORD:             DECEMBER 13, 2013                  SUPP CLK RECORD:
                                                                                      FEBRUARY 25, 2014 (to be
RPT RECORD:             FEBRUARY 25, 2014                  SUPP RPT RECORD:           sent separately)
STATE BR:               OCTOBER 17, 2014                   SUPP BR:

APPBR:                  SEPTEMBER 17, 2014                 PROSE BR:




                                   IN THE COURT OF CRIMINAL APPEALS


ELECTRONIC RECORD                                                 CCA#              IUI-M
          APPELLANT'S Petition                                        Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                                   DATE:

                                                                      JUDGE:

DATE:        03/*il**ir                                               SIGNED:                             PC:

JUDGE:             /U7 /jytA^^f^-                                     PUBLISH:                           DNP:




                        MOTION FOR REHEARING IN                       MOTION FOR STA Y OF MANIDATE IS:

CCA IS:                       ON                                                                    ON

JUDGE:                                                                JUDGE:                                         •